806 A.2d 1236 (2002)
In re E. Newton STEELY, Jr., Respondent.
No. 01-BG-980.
District of Columbia Court of Appeals.
Submitted September 18, 2002.
Decided September 26, 2002.
Before SCHWELB, FARRELL, and WASHINGTON, Associate Judges.
PER CURIAM:
The Court of Appeals of Maryland disbarred Respondent, E. Newton Steely, Jr., by consent on July 17, 2001. Respondent had been under investigation for misappropriating client funds. In particular, it was alleged that he failed to maintain an attorney escrow account, deposited trust funds into his general checking account, used that checking account for personal and business expenses, and allowed the balance in the checking account to fall below the sum given him in trust. Respondent acknowledged that he could not successfully defend himself against charges predicated on the matters being investigated.
After learning of respondent's disbarment, this court temporarily suspended him pursuant to D.C. Bar R. XI, § 11(d), and referred the matter to the Board on Professional Responsibility ("the Board"). The Board recommends reciprocal disbarment. Bar Counsel has informed the court that she takes no exception to the Board's recommendation. Respondent did not participate in the proceedings before the Board and has not filed any opposition to the Board's recommendation.
Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board's recommendation. See In re Thomas, 782 A.2d 761 (D.C.2001); In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that E. Newton Steely, Jr., is hereby disbarred from the practice of law in the District of Columbia. We again direct respondent's attention to the requirements of D.C. Bar R. XI, § 14(g) and their effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).
So ordered.